Exhibit 10.3

EXECUTION COPY

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT is entered into as of January 5, 2010 by and
between NEWSTAR FINANCIAL, INC., a Delaware corporation (the “Company”), the
subsidiaries of the Company from time to time party hereto (the “Subsidiary
Guarantors” and, together with the Company, the “Grantors”), and FORTRESS CREDIT
CORP., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the holders from time to time party to the Note
Agreement referred to below.

PRELIMINARY STATEMENT

The Company, the Administrative Agent and the Holders are entering into a Note
Agreement dated as of January 5, 2010 (as it may be amended or modified from
time to time, the “Note Agreement”). The Grantors are entering into this Pledge
and Security Agreement (as it may be amended or modified from time to time, this
“Security Agreement”) in order to induce the Holders to enter into, and extend
credit to the Company under, the Note Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Note Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Note
Agreement.

1.2. Terms Defined in New York Uniform Commercial Code. Terms defined in the New
York UCC which are not otherwise defined in this Security Agreement are used
herein as defined in the New York UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the New York UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the New York
UCC.

“Collateral” means all Accounts, Chattel Paper, Documents, Equipment, Fixtures,
General Intangibles, Instruments, Inventory, Investment Property and Other
Collateral, wherever



--------------------------------------------------------------------------------

located, in which any Grantor now has or hereafter acquires any right or
interest, and the proceeds (including, without limitation, Equity Rights),
insurance proceeds and products thereof, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto; provided that the term
“Collateral” shall not include any Excluded Collateral.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.

“Default” means an event described in Section 5.1.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.

“Designated Investment Vehicle” means an Investment Vehicle (i) all of the
Capital Stock and other Equity Rights of which have been pledged to the
Administrative Agent hereunder and (ii) as to which the pledge described in the
foregoing clause (i) required the consent of the related Securitization Agent
and such Securitization Agent has granted such consent pursuant to a written
agreement satisfactory to the Administrative Agent.

“Documents” shall have the meaning set forth in Article 9 of the New York UCC.

“Equipment” shall have the meaning set forth in Article 9 of the New York UCC.

“Equity Rights” means any securities, dividends or other distributions and any
other right (including, without limitation, voting, management and other powers)
or property which any Grantor shall receive or shall become entitled to receive
or exercise for any reason whatsoever with respect to, or in substitution for or
in exchange for, any securities or other ownership interests in a Person and any
securities, any right to receive securities and any right to receive earnings,
in which any Grantor now has or hereafter acquires any right.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the New York UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the New
York UCC.

“Holders” has the meaning specified in the Note Agreement.

“Instruments” shall have the meaning set forth in Article 9 of the New York UCC.

“Inventory” shall have the meaning set forth in Article 9 of the New York UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the New
York UCC.

 

2



--------------------------------------------------------------------------------

“Membership Interest Transfer Certificate” means a LLC Membership Interest
Pledgee Transferee Certificate or similar transfer certificate executed and
delivered by the Administrative Agent and the Holders to the designated manager
of a Subsidiary of the Company with respect to the Capital Stock of such
Subsidiary which is being pledged to the Administrative Agent hereunder.

“New York UCC” means the New York Uniform Commercial Code as in effect from time
to time.

“Other Collateral” means any property of any Grantor not included within the
defined terms Accounts, Chattel Paper, Documents, Equipment, Fixtures, General
Intangibles, Instruments, Inventory, and Investment Property including, without
limitation, all cash on hand, letter-of-credit rights, letters of credit, Equity
Rights and Deposit Accounts or other deposits (general or special, time or
demand, provisional or final) with any bank or other financial institution, it
being intended that the Collateral include all property of the Grantors other
than Excluded Collateral.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property
and Instruments, and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Obligations” means the Obligations.

“Secured Parties” means the Holders, the Administrative Agent and each other
Person to which any Secured Obligation is owed.

“Securitization Agent” has the meaning set forth in Section 8.17.

“Securitization Facility” has the meaning set forth in Section 8.17.

“Security” has the meaning set forth in Article 8 of the New York UCC.

“Supplement” means a supplement to this Security Agreement executed by a
Subsidiary Guarantor in the form attached as Exhibit “E”.

“Unencumbered Asset Collection Event” means the occurrence of an Event of
Default under Section 9.01(a), Section 9.01(c) or Section 9.01(g) of the Note
Agreement. For avoidance of doubt, any failure of the Company to pay all
Obligations declared to be due and payable by the Administrative Agent upon the
acceleration of such Obligations following an Event of Default in accordance
with Section 9.02(b) of the Note Agreement shall constitute an Event of Default
under Section 9.01(a) of the Note Agreement for purposes of this definition.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

3



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
Collateral to secure the prompt and complete payment and performance of the
Secured Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties as the date hereof, as of the Closing Date and as of each date that a
Revolving Loan is made under the Note Agreement that:

3.1. Title, Authorization, Validity and Enforceability. Each Grantor has good
and valid rights in or the power to transfer the Collateral and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, free and clear of all Liens except for Liens permitted under
Section 7.02 of the Note Agreement, and has full power and authority to grant to
the Administrative Agent the security interest in such Collateral pursuant
hereto. The execution and delivery by each Grantor of this Security Agreement
has been duly authorized by proper corporate or limited liability company, as
applicable, proceedings, and this Security Agreement constitutes a legal, valid
and binding obligation of such Grantor and creates a security interest which is
enforceable against such Grantor in all now owned and hereafter acquired
Collateral. When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit “D”, the Administrative
Agent will have a fully perfected first priority security interest in that
Collateral in which a security interest may be perfected by filing, subject only
to Liens permitted under Section 7.02 of the Note Agreement.

3.2. Conflicting Laws and Contracts. Neither the execution and delivery by any
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will (a) contravene or Conflict with such Grantor’s
Organizational Documents, (b) Conflict with, or result in the creation of any
Lien (other than any Lien of the Administrative Agent on behalf of the Secured
Parties) under (i) any material Contractual Obligation to which such Grantor is
a party or (ii) any Judgment or arbitral award to which such Person or its
property is subject or (c) violate any Law, except, in the case of the foregoing
clauses (b) and (c), to the extent that such Conflict or violation could not
reasonably be expected to result in a Material Adverse Effect.

3.3. Type and Jurisdiction of Organization. Each Grantor is a corporation or
limited liability company organized under the laws of the State of Delaware or,
in the case of a Grantor

 

4



--------------------------------------------------------------------------------

that becomes a party hereto after the Closing Date, the laws of its jurisdiction
of organization as specified in the related Supplement.

3.4. Principal Location. Except for any changes occurring after the Closing Date
and disclosed by the Grantors to the Administrative Agent in accordance with
Section 4.1.7, each Grantor’s mailing address and the location of its place of
business (if it has only one) or its chief executive office (if it has more than
one place of business), is disclosed in Exhibit “A” and no Grantor has any other
place of business at which the aggregate value of the Inventory, Equipment and
Fixtures exceeds $250,000, except those set forth in Exhibit “A”.

3.5. Property Locations. Except for any changes occurring after the Closing Date
and disclosed by the Grantors to the Administrative Agent in accordance with
Section 4.1.7, the Inventory, Equipment and Fixtures having an aggregate value
in excess of $250,000 are located solely at the locations described in Exhibit
“A”. All of said locations are owned by such Grantor except for locations
(i) which are leased by such Grantor as lessee and designated in Part B of
Exhibit “A” and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment as designated in Part C of Exhibit
“A”.

3.6. No Other Names. Except as set forth on Exhibit “A”, no Grantor has
conducted business under any name except the name in which it has executed this
Security Agreement or the related Supplement pursuant to which it became a party
hereto, which is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with the Grantor’s jurisdiction of organization.

3.7. [Reserved].

3.8. Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to the Accounts and Chattel Paper are
and will be correctly stated in all material respects in all records of the
Grantors relating thereto and in all invoices and reports with respect thereto
furnished to the Administrative Agent by any Grantor from time to time. As of
the time when each Account or each item of Chattel Paper arises, each Grantor
shall be deemed to have represented and warranted that such Account or Chattel
Paper, as the case may be, and all records relating thereto, are genuine and in
all material respects what they purport to be.

3.9. Filing Requirements. None of the Equipment is covered by any certificate of
title, except motor vehicles, aircraft or other registered mobile equipment
having an aggregate value of less than $500,000. None of the Collateral is of a
type for which security interests or liens may be perfected by filing under any
federal statute except for (a) motor vehicles, aircraft or other registered
mobile equipment and (b) patents, trademarks and copyrights held by any Grantor
and described on Exhibit “B”.

3.10. No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming any
Grantor as debtor has been filed in any jurisdiction except (i) financing
statements naming the Administrative Agent on behalf of the Secured Parties as
the secured party and (ii) as permitted by Section 4.1.6.

 

5



--------------------------------------------------------------------------------

3.11. Federal Employer Identification Number. Each Grantor’s Federal employer
identification number is as set forth on Exhibit “A”.

3.12. State Organization Number. Each Grantor’s State organization number (if
any) is as set forth on Exhibit “A”.

3.13. Pledged Securities; Other Investment Property; CLO Notes. Exhibit “C” sets
forth a complete and accurate list of the Collateral consisting of (a) CLO Notes
held directly by any Grantor and constituting Instruments, (b) CLO Notes held by
any securities intermediary and credited to any Securities Account owned by any
Grantor and (c) Capital Stock and other Equity Rights in Subsidiaries of the
Company, all of which have been delivered to the Administrative Agent (other
than Capital Stock and other Equity Rights in Subsidiaries not evidenced by a
certificate or Instrument) or are held in a Securities Account that is subject
to a Securities Account Control Agreement. Each Grantor is the direct and
beneficial owner of each Instrument, Security and other type of Investment
Property listed on Exhibit “C” as being owned by it, free and clear of any
Liens, except for the security interest granted to the Administrative Agent for
the benefit of the Secured Parties hereunder and Liens permitted by Section 7.02
of the Note Agreement. Each Grantor further represents and warrants that (i) all
such Instruments, Securities or other types of Investment Property which are
Capital Stock or other Equity Rights in a Person have been (to the extent such
concepts are relevant with respect to such Instrument, Security or other type of
Investment Property) duly and validly issued, are fully paid and non-assessable
and (ii) with respect to any Collateral constituting Investment Property and
consisting of partnership or limited liability company interests held directly
by a Grantor, such interests are either certificated or, if such interests are
not certificated, the Grantors shall have so informed the Administrative Agent
so that the Administrative Agent may take steps to perfect its security interest
therein.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:

4.1. General.

4.1.1. Inspection. Upon reasonable advance written notice to the Company, each
Grantor will permit the Administrative Agent, by its representatives and agents
(i) to inspect the Collateral, (ii) to examine and make copies of the records of
the Grantors relating to the Collateral and (iii) to discuss the Collateral and
the related records of the Grantors with, and to be advised as to the same by,
each Grantor’s officers and employees, all at such reasonable times and
intervals and during such normal business hours as the Administrative Agent may
determine, and all at the Administrative Agent’s expense; provided, however,
that when an Event of Default exists, the Administrative Agent may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

 

6



--------------------------------------------------------------------------------

4.1.2. Taxes. Each Grantor will pay when due all material taxes, assessments and
governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings and with respect to
which no Lien (other than Customary Permitted Liens) exists.

4.1.3. Records and Reports; Notification of Default. Each Grantor will maintain
complete and accurate books and records with respect to the Collateral, and
furnish to the Administrative Agent, with sufficient copies for each of the
Holders, such reports relating to the Collateral as the Administrative Agent
shall from time to time reasonably request.

4.1.4. Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements and
other documents and take such other actions as may from time to time be
reasonably requested by the Administrative Agent in order to maintain (a) a
first perfected security interest in the Collateral (subject to Liens permitted
by Section 7.02 of the Note Agreement) and (b) Control of any Collateral
consisting of CLO Notes or Capital Stock or other Equity Rights in Subsidiaries
of the Company constituting Investment Property. Each Grantor will take all
actions reasonably necessary to defend title to the Collateral against all
persons and to defend the security interest of the Administrative Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
hereunder. Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Administrative Agent to file one or more financing statements
against such Grantor in such jurisdictions as the Administrative Agent may
select identifying the collateral as “all assets”, “all property” or words of
similar import.

4.1.5. Disposition of Collateral; Releases. No Grantor will sell, lease or
otherwise dispose of the Collateral except dispositions permitted pursuant to
Section 7.04 of the Note Agreement. Upon any Disposition by any Grantor of any
Collateral to a party other than another Grantor, in each case that is permitted
by and otherwise in accordance with the terms of the Note Agreement and this
Security Agreement, the pledge, security interest and lien of the Administrative
Agent in such Collateral, and in all Collateral Revenues and other Proceeds
thereafter paid with respect to such Collateral (but not in the proceeds of such
Disposition) shall, automatically and immediately upon such Disposition, and
without any further action on the part of the Administrative Agent, be released
except to the extent of the interest, if any, in such Collateral which is then
retained by any Grantor. Within two Business Days after the request of the
Company (which request may be submitted prior to such disposition, provided that
the Administrative Agent shall have no obligation to deliver any such Collateral
or execute any such release prior to the consummation of such disposition) in
respect of a Disposition permitted by Section 7.04 of the Note Agreement, the
Administrative Agent shall deliver to the Company any Collateral so released
that is then held by the Administrative Agent hereunder and execute and deliver
to the Company a Partial Release in the form of Exhibit “F” attached hereto and
such other releases or other documents, if any, as the Company shall reasonably
request to evidence such release of Liens; provided that the Administrative
Agent shall not be required to execute a Partial

 

7



--------------------------------------------------------------------------------

Release unless and until it shall have received a certification from the Company
that such Disposition is permitted by Section 7.04 of the Note Agreement and
that after giving effect thereto and the application of the proceeds thereof,
the Coverage Test shall be satisfied.

4.1.6. Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except Liens permitted pursuant to Section 7.02 of the Note
Agreement.

4.1.7. Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:

 

  (a) not change its state of organization, except as otherwise permitted under
Section 7.03 of the Note Agreement;

 

  (b) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified on Exhibit “A;” and

 

  (c) not (i) change its name or taxpayer identification number or (ii) change
its mailing address,

unless, such Grantor shall have given the Administrative Agent not less than 30
days’ prior written notice of such event or occurrence and shall have delivered
to the Administrative Agent such information relating to such event or
occurrence, and taken such other actions, as the Administrative Agent shall
reasonably request to enable it to take any actions necessary or advisable to
properly maintain the validity, perfection and priority of the Administrative
Agent’s security interest in the Collateral.

4.1.8. Other Financing Statements. No Grantor will sign or authorize the signing
on its behalf or the filing of any financing statement naming it as debtor
covering all or any portion of the Collateral, except as permitted by
Section 4.1.6.

4.2. Receivables.

4.2.1. [Reserved].

4.2.2. Collection of Receivables. Except as otherwise provided in this Security
Agreement, each Grantor will use commercially reasonable efforts to collect and
enforce, at such Grantor’s sole expense, all amounts due or hereafter due to
such Grantor under the Receivables.

4.2.3. [Reserved].

4.2.4. [Reserved].

4.3. Inventory and Equipment.

 

8



--------------------------------------------------------------------------------

4.3.1. Maintenance of Goods. Each Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment in
reasonably good repair and working and saleable condition, except as could not
reasonably be expected to have a Material Adverse Effect and except for ordinary
wear and tear in respect of the Equipment.

4.3.2. Insurance. Each Grantor will (i) maintain fire and extended coverage
insurance on the Inventory and Equipment containing a lender’s loss payable
clause in favor of the Administrative Agent, on behalf of the Secured Parties,
and providing that said insurance will not be terminated except after at least
30 days’ written notice from the insurance company to the Administrative Agent,
(ii) maintain such other insurance on the Collateral for the benefit of the
Administrative Agent as is consistent with sound business practices for entities
with lines of business substantially similar to those lines of business
conducted by the Grantors and (iii) furnish to the Administrative Agent upon the
reasonable request of the Administrative Agent from time to time, copies of all
policies of insurance on the Collateral and certificates with respect to such
insurance.

4.3.3. [Reserved].

4.4. Instruments, Securities, Chattel Paper and Documents. Each Grantor will
(i) deliver to the Administrative Agent immediately upon execution of this
Security Agreement the originals of Collateral consisting of (x) CLO Notes held
directly by such Grantor and constituting Instruments or (y) certificates
evidencing Capital Stock or other Equity Rights held directly by the Grantors in
Subsidiaries of the Company and (ii) hold in trust for the Administrative Agent
upon receipt and promptly thereafter deliver to the Administrative Agent any
Collateral consisting of (x) CLO Notes held directly by such Grantor and
constituting Instruments or (y) certificates evidencing Capital Stock or other
Equity Rights held directly by the Grantors in Subsidiaries of the Company.

4.5. Uncertificated Securities and Certain Other Investment Property. With
respect to any Collateral consisting of Investment Property held directly by a
Grantor and not represented by certificates, such Grantor will enter into, and
with cause the issuer of such Investment Property to enter into, a control
agreement in favor of the Administrative Agent with respect to such Investment
Property, such control agreement to be reasonably satisfactory in form and
substance to the Administrative Agent. To the extent required by Section 6.11 of
the Note Agreement, each Grantor will, with respect to Collateral consisting of
Securities Accounts or other Investment Property held with a securities
intermediary, cause such securities intermediary to enter into a Securities
Account Control Agreement or other control agreement with the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent.
Each Grantor also agrees and acknowledges that it has instructed each Subsidiary
Guarantor in which it holds an interest (and each Subsidiary Guarantor confirms
its receipt of and agreement to follow such instruction) to follow the
Administrative Agent’s instructions with respect to all uncertificated
securities issued by each such Subsidiary Guarantor and included in the
Collateral without further consent by the Company, any Subsidiary Guarantor or
any other Person.

4.6. Capital Stock and Other Ownership Interests.

 

9



--------------------------------------------------------------------------------

4.6.1. [Reserved]

4.6.2. Issuance of Additional Securities. With respect to any Collateral
consisting of Capital Stock or other Equity Rights in a Person which is a
wholly-owned Subsidiary of the Company as of the date hereof, no Grantor will
permit or suffer the issuer of such Capital Stock or other Equity Rights to
issue any such securities or other ownership interests, any right to receive the
same or any right to receive earnings, except to such Grantor.

4.6.3. Registration of Pledged Securities and other Investment Property. In the
event that an Event of Default has occurred and is continuing, each Grantor will
permit any registerable Collateral owned by it (other than any Capital Stock or
other Equity Rights in any Investment Vehicle) to be registered in the name of
the Administrative Agent or its nominee at any time at the option of the
Administrative Agent.

4.6.4. Exercise of Rights in Pledged Securities and other Investment Property.
Subject to the immediately succeeding sentence, each Grantor shall have the
right to exercise all voting rights or other rights relating to all Collateral
consisting of Capital Stock or other Equity Rights owned by such Grantor for all
purposes not inconsistent with this Agreement or the Note Agreement. Each
Grantor will permit, and hereby authorizes, the Administrative Agent or its
nominee at any time that an Event of Default has occurred and is continuing,
upon written notice to such Grantor, to exercise all voting, management and
other rights and powers relating to all Collateral consisting of Capital Stock
or other Equity Rights owned by such Grantor (other than any Collateral
consisting of Capital Stock or other Equity Rights in any Investment Vehicle),
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any ownership interests or Investment
Property in or of a Person (other than any Investment Vehicle) and all other
Capital Stock or other Equity Rights (other than Capital Stock or other Equity
Rights with respect to any Investment Vehicle) as if it were the absolute owner
thereof.

4.6.5. Further Evidence of Authority. Each Grantor shall execute and deliver to
the Administrative Agent, from time to time upon the Administrative Agent’s
reasonable request, all such proxies, powers of attorney and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the rights and powers it is entitled to exercise pursuant to this
Security Agreement.

4.7. Deposit Accounts. Each Grantor will cause each bank or other financial
institution in which it maintains a Deposit Account to enter into a Deposit
Account Control Agreement with the Administrative Agent, in form and substance
satisfactory to the Administrative Agent in order to give the Administrative
Agent Control of such Deposit Account, in each case, to the extent required
under Section 6.10 of the Note Agreement.

4.8. Letter-of-Credit Rights. If any Grantor becomes the beneficiary of a letter
of credit having a face amount in excess of $250,000, such Grantor will upon the
Administrative Agent’s request, cause the issuer of such letter of credit to
consent to the assignment of proceeds

 

10



--------------------------------------------------------------------------------

of the letter of credit in order to give the Administrative Agent Control of the
letter-of-credit rights to such letter of credit.

4.9. Federal, State or Municipal Claims. Each Grantor will notify the
Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, in each case, in an amount in excess of $250,000, the
assignment of which claim is restricted by federal, state or municipal law.

ARTICLE V

DEFAULT

5.1. Events of Default. The occurrence of an Event of Default under the Note
Agreement shall constitute an Event of Default hereunder.

5.2. Remedies. Subject to Sections 7.2, 8.15, 8.17 and 8.18, at any time
following the occurrence and during the continuation of an Event of Default, the
Administrative Agent may, with the concurrence or at the direction of the
Required Holders, exercise any or all of the following rights and remedies:

5.2.1. Those rights and remedies provided in this Security Agreement, the Note
Agreement, or any other Note Document, provided that this Section 5.2.1 shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Secured Parties prior to a Default.

5.2.2. Those rights and remedies available to a secured party under the New York
UCC (whether or not the New York UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

5.2.3. Without notice except as specifically provided in Section 8.1 or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

The Administrative Agent, on behalf of the secured parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

5.3. Debtor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuance of an Event of Default,
each Grantor will:

 

11



--------------------------------------------------------------------------------

5.3.1. Assembly of Collateral. Assemble and make available to the Administrative
Agent the Collateral and all records relating thereto at any place or places
specified by the Administrative Agent.

5.3.2. Secured Party Access. Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral and
to remove all or any part of the Collateral.

5.4. License. The Administrative Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of an Event of
Default, without charge, each Grantor’s labels, patents, copyrights, rights of
use of any name, trade secrets, trade names, trademarks, service marks, customer
lists and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral, and, following the occurrence and during the
continuance of an Event of Default, each Grantor’s rights under all licenses and
all franchise agreements shall inure to the Administrative Agent’s benefit. In
addition, each Grantor hereby irrevocably agrees that the Administrative Agent
may, following the occurrence and during the continuance of an Event of Default,
sell any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Administrative Agent’s rights under this Security Agreement, may sell Inventory
which bears any trademark owned by or licensed to such Grantor and any Inventory
that is covered by any copyright owned by or licensed to such Grantor and the
Administrative Agent may finish any work in process and affix any trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.

5.5. Securities Laws. In view of the position of the Grantors in relation to the
Collateral, or because of other current or future circumstances, a question may
arise under the U.S. Securities Act of 1933, as now or hereafter in effect, or
any similar statute hereafter enacted analogous in purpose or effect (such Act
and any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Collateral
permitted hereunder. Each Grantor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent were to attempt to dispose of
all or any part of the Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Administrative Agent in any attempt to dispose of all or part of
the Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Administrative Agent may, with
respect to any sale of the Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Collateral or part thereof shall have been filed
under the Federal

 

12



--------------------------------------------------------------------------------

Securities Laws and (b) may approach and negotiate with a limited number of
potential purchasers (including a single potential purchaser) to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Collateral at a price that the Administrative Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 5.5 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Administrative Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent with the concurrence
or at the direction of the Holders required under Section 9.02 of the Note
Agreement and then only to the extent in such writing specifically set forth.
All rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Administrative Agent and
the Secured Parties until the Secured Obligations have been paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

7.1. [Reserved].

7.2. Collection of Receivables. The Administrative Agent may at any time that an
Unencumbered Asset Collection Event has occurred and is continuing, by giving
any Grantor written notice, elect to require that the Receivables be paid
directly to the Administrative Agent for the benefit of the Secured Parties. In
such event, each Grantor shall, and shall permit the Administrative Agent to,
promptly notify the account debtors or obligors under the Receivables of the
Secured Parties’ interest therein and direct such account debtors or obligors to
make payment of all amounts then or thereafter due under the Receivables
directly to the Administrative Agent. Upon receipt of any such notice from the
Administrative Agent, each Grantor shall thereafter hold in trust for the
Administrative Agent, on behalf of the Secured Parties, all amounts and proceeds
received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Administrative Agent all

 

13



--------------------------------------------------------------------------------

such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Administrative
Agent shall hold and apply funds so received as provided by the terms of
Section 7.4. Notwithstanding anything to the contrary set forth herein or in any
other Note Document, the Administrative Agent shall not have any right to
require that any Receivables be paid directly to the Administrative Agent, to
notify or otherwise contact account debtors or obligors under any Receivables or
otherwise collect or attempt to collect any Receivables directly from any such
account debtors or obligors, in each case, unless an Unencumbered Asset
Collection Event has occurred and is continuing.

7.3. [Reserved].

7.4. Application of Proceeds. The proceeds of the Collateral shall be applied by
the Administrative Agent to payment of the Secured Obligations in the order
specified in Section 9.03 of the Note Agreement unless a court of competent
jurisdiction shall otherwise direct.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notice of Disposition of Collateral; Condition of Collateral. To the extent
permitted by applicable law, each Grantor hereby waives notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made. To the extent such
notice may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to any Grantor, addressed as set forth in Article IX, at
least ten days prior to (i) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made.
Administrative Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale.

8.2. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
at any time that an Unencumbered Asset Collection Event has occurred and is
continuing, the Administrative Agent may compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

8.3. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any reasonable amounts
paid by the Administrative Agent pursuant to this Section 8.3; provided,
however, that the rights of the Administrative Agent under this

 

14



--------------------------------------------------------------------------------

Section 8.3 shall be subject to Sections 7.2, 8.17 and 8.18 hereof. Each
Grantor’s obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

8.4. Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Collateral,
(ii) to indorse and collect any cash proceeds of the Collateral, (iii) to file a
carbon, photographic or other reproduction of this Security Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (iv) to contact and enter into one
or more agreements with the issuers of Collateral consisting of uncertificated
Investment Property held directly by a Grantor or with securities intermediaries
holding Collateral consisting of Investment Property in a Securities Account, in
each case, as may be necessary to give the Administrative Agent Control of such
Collateral, (v) subject to the terms of Section 4.1.5, to enforce payment of the
Receivables in the name of the Administrative Agent or any Grantor, (vi) to
exercise all rights and powers of the Grantors relating to the Collateral,
including, without limitation, those described in Section 4.6, (vii) to apply
the proceeds of any Collateral received by the Administrative Agent to the
Secured Obligations as provided in Article VII and (viii) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are specifically permitted hereunder), and each Grantor agrees to
reimburse the Administrative Agent on demand for any payment made or any
reasonable expense incurred by the Administrative Agent in connection therewith,
provided that this authorization shall not relieve any Grantor of any of its
obligations under this Security Agreement or under the Note Agreement.
Notwithstanding anything herein to the contrary, (a) the Administrative Agent
shall not be entitled to exercise any rights under clause (vi) of this
Section 8.4 with respect to the Receivables of the Grantors or clauses (ii) or
(v) of this Section 8.4, in each case, unless an Unencumbered Asset Collection
Event has occurred and is continuing, (b) the Administrative Agent shall not be
entitled to exercise any rights under clauses (iv), (vii) or (viii) of this
Section 8.4 unless an Event of Default has occurred and is continuing and
(c) the rights of the Administrative Agent under clauses (iv) and (vi) of this
Section 8.4 are subject to Sections 8.15, 8.17 and 8.18.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
4.4, 4.6, 5.3, or 8.7 or in Article VII will cause irreparable injury to the
Administrative Agent and the Secured Parties, that the Administrative Agent and
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Administrative Agent or the
Secured Parties to seek and obtain specific performance of other obligations of
any Grantor contained in this Security Agreement, that, subject to Sections 7.2,
8.15, 8.17 and 8.18,

 

15



--------------------------------------------------------------------------------

the covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against each Grantor.

8.6. Use and Possession of Certain Premises. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall be entitled
to occupy and use any premises owned or leased by any Grantor where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Grantor for such use and
occupancy.

8.7. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1.5 and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1.5) shall
be binding upon the Administrative Agent or the Secured Parties unless such
authorization is in writing signed by the Administrative Agent with the consent
or at the direction of the Required Holders.

8.8. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that no Grantor shall have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Administrative Agent.

8.9. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.10. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

8.11. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.12. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until all of the Secured Obligations (other than
contingent indemnification obligations as to which no claim has been asserted)
have been paid and performed in full and no commitments of the Administrative
Agent or the Secured Parties which would give rise to any Secured Obligations
are outstanding.

8.13. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and

 

16



--------------------------------------------------------------------------------

supersedes all prior agreements and understandings between the Grantors and the
Administrative Agent relating to the Collateral.

8.14. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF NEW YORK.

8.15. Membership Interest Transfer Certificates. Notwithstanding anything herein
or in any Note Agreement to the contrary, the Administrative Agent acknowledges
and agrees that its rights under this Security Agreement are subject to the
terms and provisions of the Membership Interest Transfer Certificates.

8.16. Additional Grantors. Any Subsidiary that is required to become a party
hereto pursuant to the Note Agreement shall enter into this Security Agreement
as a Subsidiary Guarantor and a Grantor in accordance with Section 6.12 of the
Note Agreement. Upon execution and delivery by the Administrative Agent and such
Subsidiary of a Supplement, such Subsidiary shall become a Subsidiary Guarantor
and a Grantor hereunder with the same force and effect as if originally named as
a Subsidiary Guarantor and a Grantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Note Party hereunder.
The rights and obligations of each Note Party hereunder shall remain in full
force and effect notwithstanding the addition of any new Note Party as a party
to this Security Agreement. Upon such execution and delivery, each Exhibit to
this Security Agreement shall be amended as appropriate to incorporate the
additional information relating to such Grantor, and the Collateral owned by
such Grantor, that is specified in the corresponding Exhibit to such Supplement.

8.17 Preservation of Bankruptcy Remoteness. Notwithstanding anything to the
contrary in this Security Agreement or any other Note Document, the
Administrative Agent hereby agrees that it shall not:

(a) institute or join any Person in instituting against any Designated
Investment Vehicle, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law;

(b) contest or challenge, or join any other Person in contesting or challenging,
the transfers of any assets or property (the “Securitization Assets”) from the
Company to any Designated Investment Vehicle contemplated by any sale agreement,
contribution agreement or similar agreement or instrument between the Company
and any Designated Investment Vehicle or any other documents or instruments
related thereto, whether on the grounds that such transfers were disguised
financings, preferential transfers, fraudulent conveyances or otherwise or a
transfer other than a “true sale” or a “true contribution”;

(c) assert that any Person and any Designated Investment Vehicle should be
substantively consolidated or that any Designated Investment Vehicle is not or
was not a limited liability company, trust or other entity separate and distinct
from the Company or any other Person;

 

17



--------------------------------------------------------------------------------

(d) transfer any of its interest in any Designated Investment Vehicle or any
interest therein to any Person, unless the assignee of such interest shall have
agreed in writing to be bound by the terms of this provision;

(e) make any Designated Investment Vehicle a party to this Security Agreement as
a “Grantor”;

(f) alter or cause the alteration of the independent manager/director provisions
of any Designated Investment Vehicle’s Organizational Documents or attempt to
remove or replace any serving independent manager/director of any Designated
Investment Vehicle; or

(g) amend this provision (i) without the consent of the administrative agent,
note purchaser agent, trustee or other comparable representative (each a
“Securitization Agent” and, collectively, the “Securitization Agents”) of the
holders of the notes issued by any Designated Investment Vehicle in connection
with any warehouse, term financing or securitization facility of any Designated
Investment Vehicle (a “Securitization Facility”) or (ii) if no Securitization
Agent exists in connection with the related Securitization Facility, the consent
of the “Majority Noteholders” as such term is defined in the related
Securitization Facility documents.

In any case, the agreements contained in clauses (a), (b), (c), (d), (f) and
(g) of this paragraph shall survive termination of this Security Agreement and
the other Note Documents for one year and a day after the date on which all
amounts payable to all holders of the notes (other than the Company and
Affiliates thereof) issued by each Designated Investment Vehicle in connection
with each Securitization Facility, all Securitization Agents and all other
secured parties in respect of each Securitization Facility (other than the
Company and Affiliates thereof) pursuant to the transaction documents for each
Securitization Facility shall have been paid in full and any commitments to
advance funds to each Designated Investment Vehicle under each Securitization
Facility have terminated. Each Securitization Agent (other than the Company and
Affiliates thereof) is an express third-party beneficiary of this Section with
full rights and standing to enforce the terms hereof as if a party to this
Security Agreement.

8.18 Restrictions on Exercise of Voting and Control Rights. Notwithstanding
anything to the contrary in this Security Agreement or any other Note Document,
the Administrative Agent hereby agrees that, unless and until the Administrative
Agent has completed the foreclosure on the security interest granted hereunder
with respect thereto in the exercise of its remedies hereunder or in the
exercise of Control, it shall not exercise any voting, consent, direction or
management rights with respect to any Investment Vehicle or any Collateral
consisting of Capital Stock or other Equity Rights in any Investment Vehicle at
any time, whether or not an Event of Default has occurred and is continuing.
Each Securitization Agent with respect to a Designated Investment Vehicle (other
than the Company and Affiliates thereof) is an express third-party beneficiary
of this Section with full rights and standing to enforce the terms hereof as if
a party to this Security Agreement.

 

18



--------------------------------------------------------------------------------

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, FAX or nationally
established overnight courier service, and shall be deemed received (i) when
received by the addressee if sent via the United States mail, postage prepaid,
(ii) when receipt thereof by the addressee is confirmed by telephone if sent by
FAX and (iii) one business day after delivery to an overnight courier service,
if sent by such service, in each case addressed to the Grantors at the address
of the Company set forth on Exhibit “A” as its principal place of business, and
to the Administrative Agent and the Holders at the addresses set forth in the
Note Agreement.

9.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Holders may change the address for service of notice upon it by a
notice in writing to the other parties.

ARTICLE X

THE AGENT

Fortress Credit Corp. has been appointed Administrative Agent for the Secured
Parties hereunder pursuant to Article XI of the Note Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Administrative Agent hereunder is subject to the
terms of the delegation of authority made by the Holders to the Administrative
Agent pursuant to the Note Agreement, and that the Administrative Agent has
agreed to act (and any successor Administrative Agent shall act) as such
hereunder only on the express conditions contained in such Article XI. Any
successor Administrative Agent appointed pursuant to Article XI of the Note
Agreement shall be entitled to all the rights, interests and benefits of the
Administrative Agent hereunder.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

NEWSTAR FINANCIAL, INC. By:  

/s/ John J. Frishkopf

Name:

Title:

 

John J. Frishkopf

Treasurer

NEWSTAR FINANCIAL CALIFORNIA, LLC By:  

/s/ John J. Frishkopf

Name:

Title:

 

John J. Frishkopf

Treasurer

NEWSTAR ASSET MANAGEMENT LLC By:  

/s/ John J. Frishkopf

Name:

Title:

 

John J. Frishkopf

Secretary

NEWSTAR LOAN FUNDING, LLC By:  

/s/ John J. Frishkopf

Name:

Title:

 

John J. Frishkopf

Manager

FORTRESS CREDIT CORP., as Administrative Agent By:  

/s/ Constantine M. Dakolias

Name:

Title:

 

Constantine M. Dakolias

President

 

20



--------------------------------------------------------------------------------

EXHIBIT “A”

(See Sections 3.3, 3.4, 3.5, 4.1.7 and 9.1 of Security Agreement)

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address of each Grantor:

 

 

        

 

        

 

        

 

         Attention:  

 

        

Federal Employer Identification Number, Type of Organization, State of
Organization and State Organization Number of each Grantor:

 

Grantor

  

Federal Employer

       

State of

  

State

  

Identification

  

Type of

  

Organization or

  

Organization

  

Number

  

Organization

  

Incorporation

  

Number

           

Locations of Inventory and Equipment and Fixtures:

 

A. Properties Owned by the Grantors:

 

21



--------------------------------------------------------------------------------

B. Properties Leased by the Grantors (Include Landlord’s Name):

 

C. Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

22



--------------------------------------------------------------------------------

EXHIBIT “B”

(See Section 3.9 of Security Agreement)

Patents, copyrights, trademarks protected under federal law*:

 

 

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.

 

23



--------------------------------------------------------------------------------

EXHIBIT “C”

List of Pledged Securities; Investment Property and CLO Notes

(See Section 3.13 of Security Agreement)

A. CLO NOTES CONSTITUTING INSTRUMENTS:

 

Issuer

  

Class

  

Original Principal Amount

     

B. CLO NOTES CREDITED TO SECURITIES ACCOUNTS:

 

Issuer

  

Class

  

Original

               

Principal

  

Securities

  

Securities

     

Amount

  

Intermediary

  

Account No.

           

C. CAPITAL STOCK OR OTHER EQUITY RIGHTS IN SUBSIDIARIES

(CERTIFICATED AND UNCERTIFICATED):

 

Grantor

  

Issuer

  

Description of Collateral

  

Certificate No.

        

****[Add description of custody accounts or arrangements with securities
intermediary, if applicable]***

 

24



--------------------------------------------------------------------------------

EXHIBIT “D”

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

25



--------------------------------------------------------------------------------

EXHIBIT “E”

(See Section 8.16 of Security Agreement)

SUPPLEMENT NO. [—] (this “Supplement”) dated as of [—], to the Pledge and
Security Agreement dated as of January 5, 2010 (the “Security Agreement”), among
NEWSTAR FINANCIAL, INC., a Delaware corporation (the “Company”), each Subsidiary
of the Company from time to time party thereto (each a “Subsidiary Guarantor”
and, together with the Company, the “Grantors”) and FORTRESS CREDIT CORP., as
administrative agent (in such capacity, the “Administrative Agent”).

A. The Company, the Administrative Agent and the Holders entered into a Note
Agreement dated as of January 5, 2010 (as it may be amended or modified from
time to time, the “Note Agreement”). In order to induce the Holders to enter
into, and extend credit to the Company under, the Note Agreement, the Grantors
entered into the Security Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Note Agreement or the Security Agreement,
as applicable.

C. Section 8.16 of the Security Agreement provides that additional Subsidiaries
of the Company may become Subsidiary Guarantors and Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Note Agreement to become a
Subsidiary Guarantor and a Grantor under the Security Agreement in order to
induce the Holders to make additional Loans and as consideration for Loans
previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

1. In accordance with Section 8.16 of the Security Agreement, the New Subsidiary
by its signature below becomes a Grantor and Subsidiary Guarantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor and Subsidiary Guarantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Security Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of such Grantor’s right, title
and interest in and to the Collateral to secure the prompt and complete payment
and performance of the Secured Obligations. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Security Agreement shall be deemed to include the
New Subsidiary. The Security Agreement is hereby incorporated herein by
reference.

2. The New Subsidiary represents and warrants to the Administrative Agent and
the Secured Parties that (i) this Supplement has been duly authorized, executed
and delivered

 

26



--------------------------------------------------------------------------------

by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, the information relating to the New
Subsidiary and the Collateral owned by the New Subsidiary set forth on the
Exhibits attached hereto is true and correct and (iii) the representations and
warranties set forth in Article III of the Security Agreement (after giving
effect to the modification of the Exhibits to the Security Agreement to
incorporate the information set forth in the Exhibits attached hereto) are true
and correct as of the date hereof.

3. This Supplement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Supplement shall become effective when the Administrative Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Administrative Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY], By:  

 

Name: Title: Address: Legal Name: Jurisdiction of Formation: FORTRESS CREDIT
CORP., as Administrative Agent, By:  

 

Name: Title:

 

28



--------------------------------------------------------------------------------

EXHIBIT “A” TO SUPPLEMENT

(See Sections 3.3, 3.4, 3.5, 4.1.7 and 9.1 of Security Agreement)

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address of each Grantor:

 

 

        

 

        

 

        

 

         Attention:  

 

        

Federal Employer Identification Number, Type of Organization, State of
Organization and State Organization Number of each Grantor:

 

Grantor

  

Federal Employer

       

State of

  

State

  

Identification

  

Type of

  

Organization or

  

Organization

  

Number

  

Organization

  

Incorporation

  

Number

           

Locations of Inventory and Equipment and Fixtures:

 

A. Properties Owned by the Grantors:

 

29



--------------------------------------------------------------------------------

B. Properties Leased by the Grantors (Include Landlord’s Name):

 

C. Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

30



--------------------------------------------------------------------------------

EXHIBIT “B” TO SUPPLEMENT

(See Section 3.9 of Security Agreement)

Patents, copyrights, trademarks protected under federal law*:

 

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.

 

31



--------------------------------------------------------------------------------

EXHIBIT “C” TO SUPPLEMENT

List of Pledged Securities; Investment Property and CLO Notes

(See Section 3.13 of Security Agreement)

A. CLO NOTES CONSTITUTING INSTRUMENTS:

 

Issuer

  

Class

  

Original Principal Amount

     

B. CLO NOTES CREDITED TO SECURITIES ACCOUNTS:

 

Issuer

  

Class

  

Original

               

Principal

  

Securities

  

Securities

     

Amount

  

Intermediary

  

Account No.

           

C. CAPITAL STOCK OR OTHER EQUITY RIGHTS IN SUBSIDIARIES

(CERTIFICATED AND UNCERTIFICATED):

 

Grantor

  

Issuer

  

Description of Collateral

  

Certificate No.

        

****[Add description of custody accounts or arrangements with securities
intermediary, if applicable]***

 

32



--------------------------------------------------------------------------------

EXHIBIT “D” TO SUPPLEMENT

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

33



--------------------------------------------------------------------------------

EXHIBIT “F”

(see Section 4.1.5 of Security Agreement)

FORM OF PARTIAL RELEASE

This PARTIAL RELEASE dated as of [            ,             ] (this “Release”)
is by Fortress Credit Corp., as Administrative Agent (the “Administrative
Agent”) for the Holders party to the Note Agreement described below.

Reference is made to that certain (a) Note Agreement dated as of January 5, 2010
among NewStar Financial, Inc. (the “Company”), the holders from time to time
party thereto (the “Holders”) and the Administrative Agent (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) and
(b) Pledge and Security Agreement dated as of January 5, 2010 among the Company,
the subsidiaries of the Company party thereto (collectively, the “Subsidiary
Guarantors” and, together with the Company, the “Grantors”) and the
Administrative Agent (as amended, modified, supplemented or restated from time
to time, the “Security Agreement”). Capitalized terms used herein without
definition which are defined in the Note Agreement or the Security Agreement, as
applicable, have the same meanings herein as therein.

WHEREAS, the Grantors have informed the Administrative Agent that the Grantors
have sold or otherwise disposed of the Collateral described on Exhibit A
attached hereto (the “Transferred Assets”) in a transaction permitted by
Section 7.04 of the Note Agreement (the “Disposition”);

WHEREAS, pursuant to Section 4.1.5 of the Security Agreement, the pledge,
security interest and lien of the Administrative Agent in the Transferred
Assets, and in all Collateral Revenues and other Proceeds thereafter paid with
respect to such Collateral (but not in the proceeds of the Disposition) have,
automatically and immediately upon such Disposition, and without any further
action on the part of the Administrative Agent, been released; and

WHEREAS, this Release is being executed and delivered by the Administrative
Agent pursuant to Section 4.1.5 of the Security Agreement in order to evidence
the release by the Administrative Agent of its liens on and security interests
in the Transferred Assets;

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration, receipt of which is hereby acknowledged, the parties hereto do
hereby agree as follows:

1. Partial Release. The Administrative Agent hereby releases its liens on and
security interests in the Grantors’ right, title and interest in and to the
Transferred Assets and in all Collateral Revenues and other Proceeds hereafter
paid with respect to such Collateral from and after the consummation of the
Disposition (collectively, the “Released Assets”). For avoidance of doubt, the
Administrative Agent confirms that the Released Assets shall not include the
proceeds received by the Grantors from the Disposition.

 

34



--------------------------------------------------------------------------------

2. Retention of Liens. It is expressly acknowledged and agreed that the forgoing
release is limited solely to the Administrative Agent’s security interests in
and liens on the Released Assets and shall not constitute a release by the
Administrative Agent of any security interest in or lien on any other assets of
the Grantors.

3. Miscellaneous.

(a) Nothing herein shall be deemed to constitute an amendment, modification or
waiver of any of the provisions of the Security Agreement or the other Note
Documents, all of which remain in full force and effect as of the date hereof.

(b) The Administrative Agent agrees to execute and deliver promptly to the
Grantors or the purchaser of the Transferred Assets, as applicable, at the
expense of Grantors, all UCC-3 partial releases and other instruments necessary
or desirable to release of record the liens and security interests of the
Administrative Agent in the Released Assets.

[Signature page follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Administrative Agent has caused this Release to be duly
executed by its authorized officer as of the day and year first above written.

 

ADMINISTRATIVE AGENT

FORTRESS CREDIT CORP.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

Transferred Assets

 

Page 37